Citation Nr: 0216405	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-24 189	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for mononucleosis. 

(The issues of entitlement to service connection for a left 
knee disability and residuals of a nasal fracture will be 
addressed in a later decision.) 



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1975 to February 
1984. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left knee 
disability and residuals of a nasal fracture pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing these issues. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  There is no competent evidence demonstrating a current 
disability which can be attributed to residuals of an in-
service head injury or mononucleosis. 


CONCLUSION OF LAW

A chronic disability associated with residuals of a head 
injury or mononucleosis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in September 
2000, statement of the case dated in November 2000 and 
supplemental statements of the case dated in September 2002.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records, has been obtained by 
the RO, and there is no specific reference to any other 
pertinent records that need to be obtained.  In fact, the 
veteran himself specifically indicated he had no additional 
evidence to submit in an October 2002 statement.  The Board 
notes that a June 2000 letter notified the veteran of the 
type of evidence necessary to substantiate the claims.  This 
letter also informed him that VA would obtain the service 
medical records, but that it was the veteran's duty to supply 
sufficient information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  The United States Court of Veterans 
Appeals in Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability (emp. in orig.).  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer, at 225.  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).  Absent any independent supporting 
clinical evidence from a physician or other medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are 
not probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  
 
In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant evidence will 
be summarized.  A service medical record dated in December 
1981 reflects treatment following an incident in which the 
veteran was hit in the head by an iron gate.  A large 
hematoma with bleeding was noted behind the veteran's right 
ear.  X-rays revealed no fractures of the skull.  Following 
the injury, the veteran described dizzy spells and vomiting 
"off and on" for two days.  Physical examination at that 
time revealed no significant findings, and the remaining 
service medical records, including the February 1984 
separation examination, do not show any residual disability 
resulting from this head injury.  With regard to 
mononucleosis, none of the service medical records, to 
include the separation examination, reflect this diagnosis, 
although treatment for a sore throat in June 1982 is 
documented.  The diagnosis at that time was upper respiratory 
infection.  There is no post service clinical evidence 
demonstrating residuals of a head injury or mononucleosis.

Applying the pertinent legal criteria to the facts summarized 
above, while the veteran's assertions in written argument 
linking a current disability to a head injury and 
mononucleosis during service have been considered, there is 
no independent supporting clinical evidence of record to 
support these assertions.  In fact, the veteran has not even 
supplied evidence of a current head disability or any 
pathology or symptomatology which can be etiologically linked 
to mononucleosis or any another in-service upper respiratory 
disorders.  In short therefore, the Board finds the 
"negative" evidence, principally the negative objective 
clinical evidence cited above, to outweigh the "positive" 
evidence of record, which is limited to the subjective 
assertions of the veteran.  As such, the claims for 
entitlement to service connection for residuals of a head 
injury and mononucleosis must be denied.  Brammer, 3 Vet. 
App. at 223 (1992); Espiritu, 2 Vet. App. at 492, 495; 
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to service connection for mononucleosis is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

